DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 10637644.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A system, comprising: an authorized network of nodes comprising a plurality of nodes and a plurality of merchant devices, wherein each of the nodes is associated with at least one account, and a state of each account of each node is managed by a blockchain such that copies of each blockchain are maintained by at least a portion of the plurality of nodes and merchant devices; a merchant device of the plurality of merchant devices comprising storage, memory, and at least one processor, the storage to store a first copy of the blockchain; the processor configured to execute instructions, that when executed, cause the processor to: receive a transaction request from a node, the transaction request including a blockchain message including a key, an account balance of an account associated with the node and maintained in a second copy of the blockchain on the node, and a transaction value; authenticate the transaction request using the first copy of the blockchain by comparing the key against a stored key associated with the account; determine the first copy of the blockchain and the second copy of the blockchain are synchronized based on the account balance; validate the transaction request based on the first copy of the blockchain and the second copy of the blockchain determined to be synchronized; and authorize the transaction request in response to the transaction request based on the transaction request being authenticated and validated” (claim 1, instant application) is analogous to 
“A device for use by a merchant to authorize transactions received from a node, the node and the device being members of an authorized network of nodes, at least a subset of nodes being associated with one or more accounts, where a state of each account of each node is managed by a blockchain such that copies of each blockchain are maintained at each node of the authorized network, the device including: a storage device to store a first copy of a blockchain associated with an account of a node; a local interface to receive a transaction from the node, the transaction including a blockchain update request including a node identifier, an account value, and a transaction value; blockchain control logic comprising: an authentication unit, coupled to the local interface, to authenticate the transaction request by comparing an account value copy maintained by the first copy of the blockchain to the account value of the blockchain update request to determine that the first copy of the blockchain is synchronized to the blockchain; and a validation unit to selectively authorize the transaction in response to the authentication of the transaction by the authentication unit, an further in response to either a member blockchain validation message related to the account and received from another member node of the authorized network or a central authority blockchain validation message related to the account and received to a central authority of the authorized network, or both; blockchain update logic, comprising a queue for storing a plurality of transactions received at the device and a network interface for periodically forwarding the plurality of transactions in bulk to a coupled central authentication server” (claim 1, patent 10637644).
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 1-30 of the instant application and thus anticipate the claims of the instant application. Claims 1-30 of the instant application therefore are not patently distinct from the copending application claims and as such are 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving, authenticating, determining, validating, authorizing a request. 
This judicial exception is not integrated into a practical application because they are broad enough to performing the steps in the mind or with pen/paper, other than the generic computer components, i.e. authenticating, determining, validating, authorizing a request corresponding to Mental Processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
Regarding Prong One, these steps, as drafted, form a process that under its broadest reasonable interpretation covers performance of the limitation in the mind or with pen/paper but for the recitation of generic computer components. That is, other than reciting “a device”, “blockchain”, nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the 
Regarding Prong Two, there are no additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only use generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process and are not patent eligible.
The claims are directed to well-understood, routine, and conventional activity as evidenced by the “background of the invention” section and the cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/             Primary Examiner, Art Unit 2419